         Case 1:18-cv-03223-ALC Document 145 Filed 11/13/20 Page 1 of 1



                                                                                                        11/13/2020
                                                                                                          Avery S. Mehlman
                                                                                                                            Partner
                                                                                                               Phone:   212.592.5985
                                                                                                                 Fax:   212.545.3424
                                                                                                          amehlman@herrick.com


November 12, 2020

BY ECF

Hon. Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re:    The New Y-Capp, Inc., et al. v. Arch Capital Funding, LLC, et al., Docket No. 1:18-cv-
       03223-ALC

Dear Judge Carter:

We are counsel to Defendant Yitzhak D. Stern (“Mr. Stern”) in the above captioned matter. We
write to request approval for the following schedule, to which Plaintiffs consent, for Mr. Stern to
move to dismiss the Third Amended Complaint (ECF No. 138). The proposed briefing schedule
is as follows:

Moving brief:         December 1, 2020
Opposition brief:     December 22, 2020
Reply brief:                      ------
                      January 6, 2020
                                  2021
Mr. Stern’s current deadline to answer or move to dismiss the Third Amended Complaint is
currently November 16, 2020. This is Mr. Stern’s second letter to the Court with respect to the
intended motion to dismiss the Third Amended Complaint. The prior request was granted in the
Scheduling Order reflected in ECF Doc. No. 141. A proposed scheduling order is attached.

We appreciate the Court’s attention to this request.

                                                       Respectfully submitted,

                                                       _/s/ Avery S. Mehlman__

                                                       Avery S. Mehlman

cc:    All counsel (by ECF)



                                                                                 Dated: November 13, 2020
HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500
